Opinion filed January 22, 2021




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-21-00009-CR
                                     ___________

                       IN RE ELMO FORTENBERRY

                                  Original Proceeding


                      MEMORANDUM OPINION
      Elmo Fortenberry, proceeding pro se, has filed a motion for leave to file a writ
of error. In the attached writ of error, Fortenberry complains that unethical conduct
by the prosecutor during proceedings related to Fortenberry’s application for writ of
habeas corpus requires that the application be reviewed “in a different light.”
Fortenberry also complains about error in the underlying trial. Fortenberry requests
that we reverse the criminal conviction.
      It appears that the substance of the relief sought by Fortenberry is
postconviction relief from a final felony conviction—relief for which the habeas
corpus procedure set out in Article 11.07 of the Code of Criminal Procedure provides
the exclusive remedy. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015).
Article 11.07 vests complete jurisdiction for such relief in the Texas Court of
Criminal Appeals. Id. art. 11.07, §§ 3, 5; Bd. of Pardons & Paroles ex rel. Keene v.
Court of Appeals for Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim. App. 1995)
(orig. proceeding); Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993).
      We dismiss this proceeding for want of jurisdiction.


                                                   PER CURIAM


January 22, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2